LatimeR, Judge
(concurring in the result):
I concur in the result.
In my opinion, it is a close question whether the law officer’s cross-examination and comments exceeded the bounds of judicial discretion. The principal opinion extracts certain questions and answers and, while that method of presentation is acceptable, the selection can cast the incidents in a light most unfavorable to the questioner. Without attempting to present the aspect favorable to the law officer, I point out that the reason for the examination was that the accused testified he did not read the confession which was executed by him. He did, however, testify that certain parts were true. Any reasonable person would have looked at the testimony with a jaundiced eye, for much of the information had to be furnished by the accused and he had executed an affidavit which stated the document had been read by him, he signed it in two places, he initialed all pages and some nineteen corrections thereon. But, regardless of the skepticism of the law officer, his questioning should not have been of such a character as to cast him in the role of a prosecutor. Trial counsel had already covered the area, and certainly the law officer, by repeating the performance and expressing his confusion about accused’s testimony, cast the weight of his official position on the side of the Government. When the entire background and cross-examination is considered, I get the distinct impression that the law officer was using his authority in such a way as to impress the court members that the accused was simply not telling the truth. However, conceding judicial indiscretion, the difficult problem I encounter is to find any prejudice to the accused, for'it is not unreasonable to conclude that the law officer was merely exaggerating the *520obvious. However, I join my brothers because, when the robe of advocacy for the prosecution is worn by a law officer, that alone may be sufficient to tilt the scales of justice against the accused.
The incident concerning the law officer’s comment to defense counsel was untimely. It was said under an apparent misapprehension of the purpose of defense counsel and in the heat of an argument over a possible irregularity by the law officer. Immediately thereafter the law officer declared a recess for an out-of-court conference and he opened that conference by saying, “Before we get into hard feelings about this, I thought we’d have an out-of-court hearing to discuss it.” After the defense counsel, trial counsel, and the law officer had explained their theories and the matter was fully discussed, the atmosphere cleared and the court was reconvened. At that time the law officer failed to make any explanation to the court or retract his previous comments. All he did was to order the evidence stricken. That ruling unexplained would create the impression that his comment in the first instance was in all respects justifiable and that the evidence was stricken because defense counsel had used sharp practices. Certainly that would place the defense at a disadvantage with the court.
Accordingly, I join in affirming the decision of the board of review.